Exhibit 10.87

SYSTRAN Financial Services Corporation
a subsidiary of Textron Financial Corporation

COLLATERALIZED GUARANTY AGREEMENT

This Guaranty Agreement (“Guaranty”) is made by AHHC Acquisition Corporation,
Arizona Home Health Care/Private Duty, Inc., Baker Anderson Christie, Inc., BAC
Acquisition Corporation, Care Pros Staffing, Inc., CPS Acquisition Corp., CRDE
Corp., GHS Acquisition Corporation, HIP Acquisition Corporation, HIP Holding
Inc., iVOW Acquisition Corporation, NAS Acquisition Corporation, New Age
Staffing, Inc., NNI Acquisition Corporation, Nurses Network, Inc., PSR Nurses,
Ltd., PSR Nurse Recruiting, Inc., and PSR Nurses Holdings Corp., the undersigned
guarantors (individually and collectively “Guarantor”), whose address is set
forth on the last page hereof.

Crdentia Corp., Health Industry Professionals, L.L.C., Mint Medical Staffing
Odessa, LP, Prime Staff LP, and Staff Search Acquisition Corp. dba Staff Search
(individually and collectively “Customer”), who each have an address of 5001
Lyndon B. Johnson Freeway, Suite 850, Dallas, TX 75244, have applied to Systran
Financial Services Corporation, a subsidiary of Textron Financial Corporation
(“SYSTRAN”) for factoring services, and as a condition of providing such
services to Customer, SYSTRAN has required Guarantor to provide a Guaranty on
the terms and conditions hereinafter set forth.

Guarantor acknowledges and understands that this Guaranty is made for the
purpose of providing additional security to SYSTRAN to provide factoring
services to Customer.

Therefore, in consideration of providing such services to Customer, Guarantor
unconditionally covenants, warrants and agrees with SYSTRAN as follows:

1.  The assumption by Guarantor of the obligations described herein will result
in a direct financial benefit both to Guarantor and to Customer.

2.  Guarantor unconditionally and irrevocably guarantees to SYSTRAN (except as
hereinafter expressly provided as to revocability), without offset or deduction,
the prompt payment and/or performance of all indebtedness, obligations and
liabilities of Customer at any time owing to SYSTRAN, whether direct or
indirect, matured or unmatured, primary or secondary or certain or contingent
(individually, a “Guaranteed Obligation” and, collectively, the “Guaranteed
Obligations”).   The obligation of Guarantor hereunder shall be absolute and
unconditional and shall remain in full force and effect until all other
Guaranteed Obligations have been discharged and satisfied in full and SYSTRAN
has expressly acknowledged the same.

The obligations of Guarantor hereunder shall not be affected by the voluntary or
involuntary liquidation, dissolution, sale or other disposition of all or
substantially all of the assets of Customer or by Customer’s insolvency,
receivership, bankruptcy, assignment for the benefit of creditors, or similar
proceedings affecting Customer or any other Guarantor of Customer’s obligations
to SYSTRAN.  The obligations of Guarantor shall remain in full force and effect
without regard to any extension or modification of terms between SYSTRAN and
Customer.

Guarantor further unconditionally guarantees and agrees to pay SYSTRAN any and
all payments or transfers made by Customer to SYSTRAN under the Factoring
Agreement and/or the Deposit and Security Agreements contained therein, which
payments and/or transfers are avoided as preferential transfers, fraudulent
transfers or otherwise in a bankruptcy or other proceeding involving Customer,
whether or not Customer’s Factoring Agreement has been terminated, renounced or
surrendered, or Customer has been discharged from its obligations thereunder.

1


--------------------------------------------------------------------------------


3.  No set off, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which Customer may have against SYSTRAN shall be
available to Guarantor hereunder, and Guarantor hereby expressly waives the same
as to SYSTRAN.

4.  Guarantor waives notice of any kind to Guarantor personally and agrees that
any notice given to Customer shall also be deemed adequate notice to Guarantor.

5.  This Guaranty shall be deemed to be a contract under the laws of the State
of Oregon and for all purposes shall be governed by and construed in accordance
with the laws of that state.  Guarantor irrevocably agrees that any legal action
or proceeding brought by or against Guarantor with respect to the Agreement
shall be brought in the courts of the State of Oregon or in the U.S. District
Court for the District of Oregon.  Guarantor consents to the jurisdiction of
such courts and that the venue for any such action shall be the County of
Multnomah.  This provision shall not limit the right of SYSTRAN to bring such
actions or proceedings against Guarantor in the court of such other states or
jurisdictions where Guarantor may be subject to jurisdiction.

6.  If SYSTRAN retains the services of an attorney to enforce this Guaranty,
Guarantor agrees to pay attorney’s fees and other costs and expenses incurred by
SYSTRAN even though no suit or action is filed.  If a suit or action is filed,
the prevailing party shall be entitled to recover, in addition to costs and
expenses, such award of attorney’s fees as the trial or appellate court deems
reasonable.

7.  Upon the occurrence of a default by Customer with respect to any of its
obligations to SYSTRAN under the Factoring Agreement, SYSTRAN shall then have
the immediate right to proceed first and directly against Guarantor under this
Guaranty without proceeding against Customer or exhausting any other remedies
which it may have against Customer’s obligations to SYSTRAN.

Guarantor hereby waives any claim, right or remedy which such Guarantor may now
have or hereafter acquire against Customer that arise hereunder as a result of
sums paid to SYSTRAN pursuant to this Guaranty including, without limitation,
any claim, remedy or right of subrogation, reimbursement, exoneration,
contribution, indemnification, or participation in any claim, right or remedy of
SYSTRAN against Customer or any security which SYSTRAN now has or hereafter
acquires, whether or not such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise.

8.  No remedy herein conferred upon SYSTRAN is intended to be exclusive of any
other available remedy or remedies, but each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Guaranty, now or hereafter existing at law or in equity.  No delay or omission
by SYSTRAN to exercise any right accruing upon any default or failure of
performance by Customer to SYSTRAN shall be construed to be a waiver thereof,
but any such right and power may be exercised from time to time and as often as
may be deemed to be expedient by SYSTRAN.

9.  SECURITY INTEREST IN ACCOUNTS AND OTHER COLLATERAL.  As security for
Guarantor’s performance of its obligation arising under this Guaranty, SYSTRAN
shall have and is hereby granted a first-priority security interest in all 
present and future Bill(s) and Special Purchase Bill(s) of Guarantor, together
with all guaranties, security, books and records, accounts, correspondence, and
documents with respect to such Bills; and, in addition, all now existing or
hereafter acquired accounts, inventory, goods, equipment, deposit accounts,
chattel paper, contract rights, real estate, fixtures, general intangibles,
choses of action, insurance contracts, instruments, and documents, and the
proceeds of the foregoing, including accessions, products and proceeds of the
same, including but not limited to insurance proceeds (the “Collateral”).

10.  FINANCING STATEMENT.  Guarantor shall not execute or file any financing
statement, supplements or amendments thereto, or any other instrument or
security agreement covering the collateral described above in favor of anyone
other than SYSTRAN.  Guarantor shall execute and deliver to

2


--------------------------------------------------------------------------------


SYSTRAN any financing statements, title documents, supplements or amendments
thereto and any other instruments which SYSTRAN from time to time may reasonably
require to perfect, preserve, protect or enforce the security interest of
SYSTRAN hereunder or the priority of such security interest.

11.  DEFAULT.  Any breach of this Guaranty, including failure to pay any
obligation guaranteed, will constitute a default under this paragraph and shall
entitle SYSTRAN to pursue all remedies provided to it as a secured party under
Article 9 of the Uniform Commercial Code, together with any and all other
remedies which may be available to it under this Guaranty.

12.  JURY TRIAL WAIVER. In recognition of the higher costs and delay which may
result from a jury trial, the parties waive any right to trial by jury of any
claim, demand, action or cause of action (A) arising hereunder, or (B) in any
way connected with or related or incidental to the dealings of the parties
hereto or any of them with respect hereto, in each case whether now existing or
hereafter arising, and whether sounding in contract or tort or otherwise; and
each party further waives any right to consolidate any such action in which a
jury trial has been waived with any other action in which a jury trial cannot be
or has not been waived; and each party hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party hereto may file an original counterpart or a copy of
this section with any court as written evidence of the consent of the parties
hereto to the waiver of their right to trial by jury.

13.  CREDIT INFORMATION. By signing this guaranty, Guarantor authorizes SYSTRAN,
or any of it’s affiliates, to obtain credit bureau reports, and make other
credit inquiries that SYSTRAN determines are necessary.  On Guarantor’s written
request, SYSTRAN will inform Guarantor whether it has requested a consumer
credit report and the name and address of any consumer credit reporting agency
that published a report.  Guarantor acknowledges that without further notice
SYSTRAN may use or request additional credit bureau reports to update our
information so long as Guarantor obligations to SYSTRAN are outstanding.

14.  MISCELLANEOUS PROVISIONS.  This Agreement shall be deemed to be a contract
under the laws of the State of Oregon and for all purposes shall be governed by
and construed in accordance with the laws of that state.  Guarantor irrevocably
agrees that any legal action or proceeding brought by or against Guarantor with
respect to the Agreement shall be brought in the courts of the State of Oregon
or in the U.S. District Court for the District of Oregon.  Guarantor consents to
the jurisdiction of such courts and that the venue for any such action shall be
the County of Multnomah.  This provision shall not limit the right of SYSTRAN to
bring such actions or proceedings against Guarantor in the court of such other
states or jurisdictions where Guarantor may be subject to jurisdiction.

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty or has caused this
Guaranty to be executed on its behalf by an officer or other person thereunto
duly authorized on the 8th day of February, 2007.

[SIGNATURE PAGES TO FOLLOW]

3


--------------------------------------------------------------------------------


 

WITNESS (ES)

 

CORPORATE OR PARTNERSHIP

 

 

GUARANTOR:

 

 

 

 

 

AHHC Acquisition Corporation

 

 

 

By:

/s/ Shirley Prichard

 

 

By:

/s/ James J. TerBeest

 

Print Name:

  Shirley Prichard

 

 

Print Name:

    James J. TerBeest

 

Print Title:

 

 

 

Print Title:

   Chief Financial Officer

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

 

Arizona Home Health Care/Private Duty, Inc.

 

 

 

By:

         /s/ Shirley Prichard

 

 

By:

        /s/ James J. TerBeest

 

Print Name:

  Shirley Prichard

 

 

Print Name:

    James J. TerBeest

 

Print Title:

 

 

 

Print Title:

   Chief Financial Officer

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

 

BAC Acquisition Corporation

 

 

 

By:

         /s/ Shirley Prichard

 

 

By:

        /s/ James J. TerBeest

 

Print Name:

  Shirley Prichard

 

 

Print Name:

    James J. TerBeest

 

Print Title:

 

 

 

Print Title:

   Chief Financial Officer

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

 

Baker Anderson Christie, Inc.

 

 

 

By:

         /s/ Shirley Prichard

 

 

By:

        /s/ James J. TerBeest

 

Print Name:

  Shirley Prichard

 

 

Print Name:

    James J. TerBeest

 

Print Title:

 

 

 

Print Title:

   Chief Financial Officer

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

4


--------------------------------------------------------------------------------


 

WITNESS (ES)

 

CORPORATE OR PARTNERSHIP

 

 

GUARANTOR:

 

 

 

 

 

Care Pros Staffing, Inc.

 

 

 

By:

          /s/ Shirley Prichard

 

 

By:

        /s/ James J. TerBeest

 

Print Name:

  Shirley Prichard

 

 

Print Name:

    James J. TerBeest

 

Print Title:

 

 

 

Print Title:

   Chief Financial Officer

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

 

CPS Acquisition Corp.

 

 

 

By:

          /s/ Shirley Prichard

 

 

By:

        /s/ James J. TerBeest

 

Print Name:

  Shirley Prichard

 

 

Print Name:

    James J. TerBeest

 

Print Title:

 

 

 

Print Title:

   Chief Financial Officer

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

 

CRDE Corp.

 

 

 

By:

          /s/ Shirley Prichard

 

 

By:

        /s/ James J. TerBeest

 

Print Name:

  Shirley Prichard

 

 

Print Name:

    James J. TerBeest

 

Print Title:

 

 

 

Print Title:

   Chief Financial Officer

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

 

GHS Acquisition Corporation

 

 

 

By:

          /s/ Shirley Prichard

 

 

By:

        /s/ James J. TerBeest

 

Print Name:

  Shirley Prichard

 

 

Print Name:

    James J. TerBeest

 

Print Title:

 

 

 

Print Title:

   Chief Financial Officer

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

5


--------------------------------------------------------------------------------


 

WITNESS (ES)

 

CORPORATE OR PARTNERSHIP

 

 

GUARANTOR:

 

 

 

 

 

HIP Acquisition Corporation

 

 

 

By:

          /s/ Shirley Prichard

 

 

By:

        /s/ James J. TerBeest

 

Print Name:

   Shirley Prichard

 

 

Print Name:

 

James J. TerBeest

 

Print Title:

 

 

 

Print Title:

 

CFO

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

 

HIP Holding Inc.

 

 

 

By:

          /s/ Shirley Prichard

 

 

By:

        /s/ James J. TerBeest

 

Print Name:

   Shirley Prichard

 

 

Print Name:

 

James J. TerBeest

 

Print Title:

 

 

 

Print Title:

 

CFO

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

 

iVOW Acquisition Corporation

 

 

 

By:

          /s/ Shirley Prichard

 

 

By:

        /s/ James J. TerBeest

 

Print Name:

   Shirley Prichard

 

 

Print Name:

 

James J. TerBeest

 

Print Title:

 

 

 

Print Title:

 

CFO

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

 

NAS Acquisition Corporation

 

 

 

By:

          /s/ Shirley Prichard

 

 

By:

        /s/ James J. TerBeest

 

Print Name:

   Shirley Prichard

 

 

Print Name:

 

James J. TerBeest

 

Print Title:

 

 

 

Print Title:

 

CFO

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

6


--------------------------------------------------------------------------------


 

WITNESS (ES)

 

CORPORATE OR PARTNERSHIP

 

 

GUARANTOR:

 

 

 

 

 

New Age Staffing, Inc.

 

 

 

By:

          /s/ Shirley Prichard

 

 

By:

        /s/ James J. TerBeest

 

Print Name:

   Shirley Prichard

 

 

Print Name:

 

James J. TerBeest

 

Print Title:

 

 

 

Print Title:

 

CFO

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

 

NNI Acquisition Corporation

 

 

 

By:

          /s/ Shirley Prichard

 

 

By:

        /s/ James J. TerBeest

 

Print Name:

   Shirley Prichard

 

 

Print Name:

 

James J. TerBeest

 

Print Title:

 

 

 

Print Title:

 

CFO

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

 

Nurses Network, Inc.

 

 

 

By:

          /s/ Shirley Prichard

 

 

By:

        /s/ James J. TerBeest

 

Print Name:

   Shirley Prichard

 

 

Print Name:

 

James J. TerBeest

 

Print Title:

 

 

 

Print Title:

 

CFO

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

 

PSR Nurses Holdings Corp.

 

 

 

By:

          /s/ Shirley Prichard

 

 

By:

        /s/ James J. TerBeest

 

Print Name:

   Shirley Prichard

 

 

Print Name:

 

James J. TerBeest

 

Print Title:

 

 

 

Print Title:

 

CFO

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

7


--------------------------------------------------------------------------------


 

WITNESS (ES)

 

CORPORATE OR PARTNERSHIP

 

 

GUARANTOR:

 

 

 

 

 

PSR Nurse Recruiting, Inc.

 

 

 

By:

          /s/ Shirley Prichard

 

 

By:

        /s/ James J. TerBeest

 

Print Name:

     Shirley Prichard

 

 

Print Name:

 

James J. TerBeest

 

Print Title:

 

 

 

Print Title:

 

CFO

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

 

PSR Nurses, Ltd.

 

 

 

By:

          /s/ Shirley Prichard

 

 

By:

        /s/ James J. TerBeest

 

Print Name:

     Shirley Prichard

 

 

Print Name:

 

James J. TerBeest

 

Print Title:

 

 

 

Print Title:

 

CFO

 

Home Address:

 

 

 

Address:

 

 

 

 

 

 

 

Home Telephone:

 

 

 

Telephone:

 

 

 

Address for Notices to Systran:

 

Systran Financial Services Corporation

 

Attn: Credit Manager

 

4949 SW Meadows Road, Suite 500

 

Lake Oswego, Oregon 97035

 

P.O. Box 3289

 

Portland, OR 97208

 

8


--------------------------------------------------------------------------------